DETAILED ACTION
	Please note that the examiner of record has changed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to the reply received on 07 September 2021. Claims 1-9 are pending. 
Response to Remarks
The amendments and remarks received in the reply have been considered. 
The argument that none of the claims should be subject to interpretation under 35 U.S.C. 112(f), because the generic placeholders ("unit" and "device") are coupled with functional language that has sufficiently definite meaning as the name for the structure that performs the function, is persuasive. 
As to the argument that the prior art of record does not, whether alone or in combination, disclose or teach every limitation recited by amended independent claim 1, the argument is persuasive. Accordingly, the rejections of claims 1-7 under 35 U.S.C. 103 are withdrawn. 
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest known prior art does not disclose or teach every limitation recited by independent claim 1. Claims 2-9 are allowable at least for their dependence on claim 1.
The closest known prior art, US 9,599,986 (Eberbach) and US 9,868,391 (Fairfield), disclose vehicles that perform autonomous operations when a driver is experiencing a medical emergency or when an obstacle is preventing the vehicle from proceeding along its path. 
Any comments considered necessary must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Berona can be reached on (571)272-6909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TODD MELTON/Primary Examiner, Art Unit 3669